DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a vessel-azimuth control apparatus that has a steering angle control system for controlling a steering angle of a vessel, the vessel-azimuth control apparatus comprising an angular velocity controller that generates a first output signal based on a deviation between an angular velocity command and a measured angular velocity, shifts a phase of the first output signal by a predetermined amount based on a vessel speed, generates a second output signal based on the angular velocity command and a variable gain that varies as a vessel speed changes, and generates a steering angle command by adding the first output signal having the shifted phase and the second output signal to, the angular velocity command, and wherein the final steering angle command is provided, generated by a vibration suppression controller, to the control system to control the steering angle, as recited in Claim 1.
Claims 17, 19, and 20 each include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833